Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2019.07.22
                                                                           10:06:28 -05'00'



                   People v. Rhodes, 2019 IL App (4th) 160917



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JULIAN CHRISEAN RHODES, Defendant-Appellant.



District & No.      Fourth District
                    Docket No. 4-16-0917



Filed               April 2, 2019
Rehearing denied    April 18, 2019



Decision Under      Appeal from the Circuit Court of McLean County, No. 16-CF-561; the
Review              Hon. Rebecca S. Foley, Judge, presiding.



Judgment            Remanded with directions.


Counsel on          James E. Chadd, John M. McCarthy, and Edward J. Wittrig, of State
Appeal              Appellate Defender’s Office, of Springfield, for appellant.

                    Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino, David
                    J. Robinson, and Linda Susan McClain, of State’s Attorneys Appellate
                    Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE STEIGMANN delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Holder White and Justice Knecht concurred in the
                              judgment and opinion.


                                               OPINION

¶1          In September 2016, a jury found defendant, Julian Chrisean Rhodes, guilty of delivering a
       controlled substance within 1000 feet of a church. 720 ILCS 570/407(b)(2) (West 2016). The
       trial court sentenced defendant to eight years in prison and imposed various fines and fees.
¶2          Defendant appeals, arguing (1) the trial court failed to ensure the jury understood and
       accepted the Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) principles, (2) the
       prosecutor committed misconduct during closing argument, (3) the trial court erred by failing
       to conduct a hearing on his pro se claim of ineffective assistance of counsel, and (4) the trial
       court improperly imposed a drug spinal cord injury fee. We agree with defendant’s third
       argument and conclude that this case must be remanded for a hearing on defendant’s pro se
       claims of ineffective assistance of counsel pursuant to People v. Krankel, 102 Ill. 2d 181, 464
N.E.2d 1045 (1984).

¶3                                           I. BACKGROUND
¶4         In September 2016, a jury found defendant guilty of delivering a controlled substance
       within 1000 feet of a church. 720 ILCS 570/407(b)(2) (West 2016). Defendant, through
       counsel, filed a motion for a new trial.
¶5         In October 2016, the trial court conducted a hearing on defendant’s motion for a new trial
       followed by a sentencing hearing. After denying defendant’s motion, the court sentenced
       defendant to eight years in prison and imposed various statutory fines and fees.
¶6         Immediately following the sentencing hearing, defendant’s counsel informed the trial court
       that defendant had given him a handwritten motion. The following exchange occurred:
                    “THE COURT: Mr. Lewis, anything further for the record?
                    MR. LEWIS [(DEFENSE COUNSEL)]: Your Honor, the—we have filed—and the
               Court has heard our—the motion for new trial which I have drafted and litigated today.
               My client presents me with some handwritten items that he has titled motion for new
               trial. I know that is not allowed under the rules written. It would be stricken. To the
               extent that he may have put in there, he wanted—in there would be the term
               ‘ineffective assistance of counsel.’ I don’t—I think that’s a loose application of the
               term in there.
                    But to the extent the Court wanted to complete any type of Krankel hearing or
               something like that, I would mention that at this time to the defendant. I don’t know if
               we’re doing a motion to reconsider sentence where we can do it at that time as well. But
               I’m just bringing that to the Court’s attention in case it’s something that needs to be
               dealt with now or dealt with later. I would not be adopting whatever—he has not filed.
               And I would not be adopting any other handwritten motions for new trial. Thank you.



                                                  -2-
                    THE COURT: Okay. Well, [defendant], is there something you wish to file today
                or are you going to wait to determine if that’s something—
                    THE DEFENDANT: I mean, if I can—
                    THE COURT: Well, if it’s a motion for a new trial, we have already addressed the
                one filed by your attorney. He’s indicated he would not be adopting that. And typically
                the Court strikes those. Are you alleging ineffective assistance of counsel? Are you
                going to raise that in a post-trial—in a motion to reconsider?
                    THE DEFENDANT: Reconsider, yes.
                    THE COURT: Okay. So you’re not going to file that today?
                    THE DEFENDANT: I guess not if it’s not going to be accepted.
                    THE COURT: Okay. All right. Anything further, Mr. Lewis?
                    MR. LEWIS: No, Your Honor.”
       The court concluded the hearing without further addressing defendant’s claim.
¶7          In November 2016, defendant, through counsel, filed a motion to reconsider sentence. The
       motion did not contain any allegations regarding ineffective assistance, and defendant did not
       file any pro se motions. The trial court denied the motion to reconsider.
¶8          This appeal followed.

¶9                                           II. ANALYSIS
¶ 10       Defendant appeals, arguing (1) the trial court failed to ensure the jury understood and
       accepted the Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) principles, (2) the
       prosecutor committed misconduct during closing argument, (3) the trial court erred by failing
       to conduct a hearing on his pro se claim of ineffective assistance of counsel, and (4) the trial
       court improperly imposed a drug spinal cord injury fee. We agree with defendant’s third
       argument and conclude that this case must be remanded for a hearing on defendant’s pro se
       claims of ineffective assistance of counsel pursuant to Krankel.

¶ 11                          A. The Standard of Review and Applicable Law
¶ 12        When a pro se defendant makes a posttrial claim of ineffective assistance of counsel, the
       trial court’s responsibility to follow the common law procedure in Krankel is triggered. People
       v. Ayres, 2017 IL 120071, ¶ 11, 88 N.E.3d 732. The sole question in a Krankel inquiry is
       whether to appoint independent counsel to represent the defendant on his pro se ineffective
       assistance claims. People v. Roddis, 2018 IL App (4th) 170605, ¶ 47. A defendant is not
       automatically entitled to counsel; instead, the trial court need not appoint counsel if the
       defendant’s claims are without merit or pertain solely to matters of trial strategy. See id. ¶¶ 58,
       63-77 (explaining the ways in which a defendant’s claims may be meritless). In order to make
       this determination, some type of inquiry into the factual basis, if any, of the defendant’s claim
       is required. Id. ¶ 58. A trial court may, and ordinarily should, ask the defendant about his claim
       and have some interchange with trial counsel regarding the facts and circumstances
       surrounding the claim. Id. ¶ 59. A trial court may also rely upon “ ‘its knowledge of defense
       counsel’s performance at trial and the insufficiency of the defendant’s allegations.’ ” Id.
       (quoting Ayres, 2017 IL 120071, ¶ 12).



                                                    -3-
¶ 13        “[A] pro se defendant is not required to do any more than bring his or her claim to the trial
       court’s attention.” (Internal quotation marks omitted.) Ayres, 2017 IL 120071, ¶ 11.
       Accordingly, a defendant may raise the claim orally or in writing, either by filing a formal
       posttrial motion with the court or by informally providing a letter. Id. The Illinois Supreme
       Court has clarified that a trial court is required to conduct a Krankel inquiry even if the
       defendant makes the bare allegation of “ineffective assistance of counsel.” See id. ¶ 23.
¶ 14        The failure to conduct an adequate Krankel inquiry requires that the case be remanded. See
       id. ¶¶ 24-26. We review whether the trial court conducted an adequate inquiry de novo. People
       v. Jolly, 2014 IL 117142, ¶ 28, 25 N.E.3d 1127.

¶ 15                          B. A Krankel Inquiry Was Required in This Case
¶ 16       Defendant argues the trial court should have conducted a Krankel hearing after he and his
       counsel conveyed to the court that defendant was asserting an ineffective assistance of counsel
       claim. The State contends that defendant did not properly raise his ineffective assistance claim.
       Alternatively, the State claims the trial court gave defendant the option to file his handwritten
       motion and he declined. Defendant also did not file anything between sentencing and the
       hearing on his motion to reconsider sentence. Defendant responds that the trial court prevented
       him from filing the handwritten motion. We agree with defendant.
¶ 17       At sentencing, defense counsel explained that defendant had given him a handwritten
       motion for a new trial that “in there would be the term ‘ineffective assistance of counsel.’ ”
       Krankel is not triggered when counsel raises his own ineffectiveness. People v. Bates, 2018 IL
       App (4th) 160255, ¶ 102, 112 N.E.3d 657, appeal allowed, No. 124143 (Ill. Jan. 31, 2019);
       People v. McGath, 2017 IL App (4th) 150608, ¶¶ 49-52, 83 N.E.3d 671. However, in this case,
       the record demonstrates counsel was not asserting the claim; instead, he was merely informing
       the court of defendant’s allegation of ineffective assistance of counsel.
¶ 18       The trial court and defense counsel were generally correct that pro se motions should be
       stricken when a defendant is represented by counsel. People v. Bell, 2018 IL App (4th) 151016,
       ¶ 28, 100 N.E.3d 177. However, there is one major exception to that rule: Krankel. Id. “The
       only exception is where a defendant’s pro se motion is directed against his or her counsel’s
       performance.” Id. Because defendant’s handwritten motion to counsel was a clear assertion of
       ineffective assistance of counsel, the trial court erred when it told defendant that his motion
       would be stricken.
¶ 19       We disagree with the State that the trial court gave defendant the option of filing his
       motion. When asked if he wished to file the motion, defendant responded, “I mean, if I can,”
       but the trial court erroneously told him that his motion would be stricken. The court then asked
       defendant if he would raise his ineffective assistance claim in a motion to reconsider, and
       defendant said yes. Defendant stated he would decline to file the motion only “if it’s not going
       to be accepted.” Defendant clearly wanted to file his motion for a new trial, but the court
       prevented him.
¶ 20       Although defendant could have raised his ineffective assistance of counsel claim again
       later, he was not required to do so. All a defendant need do is clearly raise the issue, including
       by invoking the specific phrase “ineffective assistance of counsel.” Ayres, 2017 IL 120071,
       ¶¶ 11, 23. The record leaves no doubt that defendant raised the issue. The trial court should
       have requested to see the handwritten motion and conducted a Krankel inquiry on the spot. Or
       the court could have scheduled the Krankel inquiry for a later date. Because the court did

                                                   -4-
       neither, we remand for a Krankel inquiry. (We encourage the trial court to review this court’s
       recent decision in People v. Roddis, 2018 IL App (4th) 170605, for a detailed discussion of
       how to proceed on remand.)
¶ 21       Because we conclude a Krankel inquiry is necessary, we need not consider defendant’s
       other arguments. Bell, 2018 IL App (4th) 151016, ¶ 37 (“Depending on the result of the ***
       Krankel inquiry, defendant’s other claims may become moot.”). We express no view on the
       merits of defendant’s ineffective assistance claim or any of the arguments he has made on
       appeal.

¶ 22                                        III. CONCLUSION
¶ 23      For the reasons stated, we remand for the trial court to conduct an inquiry into defendant’s
       pro se posttrial claim of ineffective assistance of counsel.

¶ 24      Remanded with directions.




                                                  -5-